Appeal by defendant from a judgment of the Supreme Court, Queens County (Savarese, J.), rendered December 22, 1981, convicting him of criminal trespass in the third degree, grand larceny in the second degree, burglary in the third degree, and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Defendant failed to object to the prosecutor’s comments on summation, and therefore his contentions have not been pre*624served for review (see, People v Nuccie, 57 NY2d 818). In any event, the one or two remarks made by the prosecutor, even if improper, were insufficient to deny defendant a fair trial in light of the overwhelming evidence of defendant’s guilt. We have considered defendant’s other contentions and find them to be without merit. Mangano, J. P., Rubin, Eiber and Kooper, JJ., concur.